Citation Nr: 0022280	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  99-05 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1954 to 
November 1959 and from August 1961 to December 1975.  He 
died on September [redacted], 1998; the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  It is noted that the RO also denied 
entitlement to Dependency and Indemnity Compensation under 
the provisions 38 U.S.C.A. § 1318, notified the appellant of 
that determination and addressed that matter in the Statement 
of the Case.  However, the appellant has not specifically 
raised that issue and did not mention it in a notice of 
disagreement or substantive appeal, and no argument regarding 
Section 1318 benefits has been presented by the 
representative.  Accordingly, the Board finds that that 
matter is not in appellate status and it will not be 
addressed further.  

In June 1999, the representative submitted a medical opinion 
by a physician affiliated with the representative service 
organization without a waiver of initial consideration by the 
RO.  However, as will become apparent, the case need not be 
remanded for the RO to consider the opinion.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the appellant's claim has been obtained.

2.  The veteran died on September [redacted], 1998.  The death 
certificate identifies the immediate cause of death as 
cardiorespiratory arrest due to coronary artery disease.

3.  At the time of the veteran's death, service connection 
was in effect for rheumatic heart disease with mitral 
insufficiency, rated as 100 percent disabling, and arthritis 
of the lumbar spine, rated as 20 percent disabling.  The 100 
percent rating had been in effect since July 30, 1997.  

4.  The competent and probative evidence is in equipoise as 
to whether rheumatic heart disease caused or contributed 
substantially or materially to cause the veteran's death and 
under prevailing legal criteria rheumatic heart disease can 
not be dissociated from the effects of nonservice-connected 
arteriosclerotic heart disease.  


CONCLUSION OF LAW

Service-connected rheumatic heart disease contributed to 
cause the veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 
5107 (West 1991); 38 C.F.R. § 3.312 (1999); VAOPGCPREC 6-2000 
(O.G.C. Prec. May 19, 2000); Veterans Benefits Administration 
Adjudication Procedure Manual M21-1, Part VI, paragraph 
11.18f. (2).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records reveal that on the veteran's entrance 
examination it was noted that he had an apical functional 
murmur that was not considered disabling.  In December 1955, 
the veteran complained of intermittent chest pain.  It was 
noted

that his rheumatic history and the present finding of a 
systolic mitral murmur suggested that he had mitral 
insufficiency with apparent inactive rheumatic heart disease.  
An electrocardiogram (EKG) performed in April 1956 was 
normal.  In November 1957, it was noted that mitral valvular 
disease was suspected, but that it could not be proven to the 
examiner's satisfaction.  A March 1959 EKG was normal.  In 
April 1959, the veteran reported that he had chest pain.  
Physical examination revealed a grade II systolic murmur 
audible over the entire precordium.  He was informed that his 
chest pain was almost certainly not related to cardiovascular 
disease and that it was most likely musculoskeletal in 
origin.  

The veteran underwent a service entrance examination in 
August 1961, which revealed that the heart was normal, and a 
December 1961 EKG was normal.  On a December 1961 physical 
examination report, it was noted that the veteran had normal 
sinus rhythm with no murmurs or clinical cardiomegaly.  
Physical examinations in June 1964, May 1965, and February 
1968 did not reveal any cardiovascular abnormalities.  In 
March 1968, the impression was inactive rheumatic fever.  An 
October 1969 physical examination revealed a grade I systolic 
murmur at the apex.  The veteran underwent a periodic 
examination in February 1974, to include an EKG.  It was 
noted that he had sinus rhythm that was probably within 
normal limits.  The impressions were normal heart size, 
question left atrial enlargement, and otherwise normal 
cardiac series.  

In April 1974, the veteran was seen by a cardiologist for 
complaints of shortness of breath.  He underwent a physical 
examination and an EKG.  The diagnosis was minimal mitral 
insufficiency, etiology rheumatic heart disease.  It was 
noted that the EKG was probably within normal limits.  The 
cardiologist indicated that the veteran had minimal mitral 
insufficiency on the basis of rheumatic fever and opined that 
the veteran's present complaints of shortness of breath with 
exertion were probably not of a cardiac origin and were more 
likely secondary to some lung disease in the face of his long 
history of cigarette smoking.  In December 1975, the veteran 
indicated that there had not been any change in his medical 
condition since his last separation examination. 

The veteran underwent a VA examination in March 1976.  He 
reported that once every two months he had a muscle-like 
cramp in his left chest along with palpitations and 
occasionally had shortness of breath.  Physical examination 
revealed that the heart was not enlarged.  There was a 
regular sinus rhythm and grade II/IV systolic mitral 
regurgitation murmur that was best heard over the apex.  The 
peripheral vessels were felt with ease.  It was noted that an 
EKG was probably normal, and a chest X-ray was normal.  The 
diagnosis was rheumatic heart disease with mitral 
insufficiency, class II B.

In an unappealed April 1976 rating decision, service 
connection was granted for rheumatic heart disease with 
mitral insufficiency.  A 30 percent disability rating was 
assigned, effective January 1, 1976.

In a March 1978 VA examination report, it was noted that 
there was no apparent enlargement of the heart.  There was a 
soft systolic murmur at the apex, which was not transmitted, 
normal sinus rhythm, and no thrills.  The lungs were clear to 
percussion and auscultation.  The diagnosis was rheumatic 
heart disease with mitral insufficiency, Class 2-2.  

In an unappealed March 1978 rating decision, a 10 percent 
evaluation was assigned for rheumatic heart disease with 
mitral insufficiency, effective July 1, 1978.

Private medical records received in May 1990 reveal that the 
veteran was taking medication for prevention of chest 
discomfort.

The veteran underwent another VA examination in August 1990.  
He reported that he had been in good health until 1988 when 
he had a severe episode of chest pain.  He had been admitted 
to a private hospital where he was told that he had blocked 
coronary arteries, but that he probably did not have a 
myocardial infarction.  His current symptoms included more 
severe and frequent chest pains.  He indicated that he could 
walk at a normal pace for about a quarter or half a mile and 
that he then had to stop because of shortness of breath.  He 
said that he had not noticed any pedal edema.  He reported 
that he smoked a pack of cigarettes a day.

Physical examination revealed that there was a soft grade II 
to grade VI crescendo systolic murmur heard at the apex.  
There were no extra heart sounds or arrhythmias and no 
clinical congestive heart failure or pedal edema.  He had 
good posterior tibial and dorsalis pedis pulses.  Chest X-
rays revealed no acute cardiopulmonary disease.  An EKG 
revealed normal sinus rhythm and incomplete left bundle 
branch block.  The diagnoses were rheumatic heart disease 
with valvular heart disease; arteriosclerotic heart disease 
with atypical chest pain and an abnormal EKG; and moderately 
compromised hyperlipidemia.

In an unappealed September 1990 rating decision, an increased 
rating for rheumatic heart disease with mitral insufficiency 
was denied.

VA treatment records reflect that the veteran was 
hospitalized from July 30, 1997, to August 7, 1997, for 
complaints of burning central chest pain while sitting that 
was associated with shortness of breath.  Chest X-rays 
revealed mild congestive heart failure.  An EKG was unchanged 
in comparison to one done in July 1997 and revealed a normal 
sinus rhythm with an incomplete left bundle branch block.  
The veteran was treated for congestive heart failure and 
aortic stenosis.  It was determined that he was a candidate 
for an aortic valve replacement, but that he wanted to defer 
the surgery for several weeks.  On the third day of 
hospitalization, he went into atrial fibrillation with rapid 
ventricular response, noted to be his first episode ever of 
atrial fibrillation.  He was treated with medication.  The 
discharge diagnoses were atrial fibrillation, congestive 
heart failure, critical aortic stenosis and angina.

In an August 1997 rating decision, a 100 percent disability 
rating was assigned for rheumatic heart disease with mitral 
insufficiency, effective July 30, 1997.  

VA treatment records reflect that the veteran was 
hospitalized from August 24, 1997, to September 17, 1997, for 
aortic valve replacement and coronary bypass surgery.  On 
August 25, 1997, the surgery was performed.  He was also 
treated for atrial fibrillation.  The discharge diagnoses 
included coronary atherosclerotic heart disease, two vessel 
coronary artery disease, elevated left ventricular end 
diastolic pressure, dilated ventricle; mitral regurgitation, 
mild to moderate; aortic stenosis, severe, valve area 0.8 
centimeters (cm) squared; history of rheumatic fever; 
congestive heart failure, Class II; systemic arterial 
hypertension; and recurrent atrial fibrillation.

VA medical records show that the veteran was hospitalized 
from October 17, 1997, to October 29, 1997.  The diagnosis 
was congestive heart failure.  It was noted that the veteran 
would come to the heart station on October 31, 1997.  On June 
4, 1998, he underwent a regular exercise tolerance test.  The 
final interpretation was the following: uninterpretable for 
ischemia secondary to left bundle branch block, positive 
maximal exercise tolerance test by criteria with no chest 
pain, and digoxin influence present.  On June 18, 1998, the 
veteran underwent an echocardiogram, which revealed mitral 
regurgitation.

On September [redacted], 1998, the veteran died at the Albuquerque, 
New Mexico VA Medical Center.  According to the VA doctor who 
reviewed his medical records later that month, the veteran 
complained of chest pain on that day that was not relieved 
with nitroglycerin.  He was advised to call 911.  He 
subsequently arrested en route, and resuscitation efforts in 
the emergency room were unsuccessful.  An autopsy was not 
performed.  The death certificate listed the immediate cause 
of death as cardiopulmonary arrest, due to coronary artery 
disease.

On September 15, 1998, the veteran's claims file and, 
apparently, his VA medical records were reviewed by a VA 
doctor.  The doctor noted that during service there was no 
evidence of systemic hypertension or diabetes mellitus, or a 
record of serum cholesterol measurement.  The doctor 
indicated that the veteran was a smoker and smoked a pack a 
day for many years, and noted that, after service, he 
developed atherosclerotic heart disease, severe aortic 
stenosis, moderate mitral regurgitation and congestive heart 
failure, which led to a combined aortic valve replacement and 
coronary artery bypass surgery in August 1997.  He had a 
complicated course post-operatively and was readmitted in 
February 1998 with congestive heart failure due to dynamic 
mitral regurgitation, which required intubation.  It was 
noted that the veteran was subsequently hospitalized in April 
1998 for angina and that a nuclear imaging study revealed a 
large reversible defect in the inferolateral distribution.  
That study was followed by a cardiac catheterization and 
placement of two coronary stents.  On June 25, 1998, he 
suffered a sudden cardiac death in Las Vegas, Nevada.  He was 
successfully resuscitated and had an implantable cardioverter 
defibrillator placed prior to discharge.  The veteran was 
hospitalized from July 8, 1998, to July 11, 1998, at the 
Albuquerque, New Mexico, VA Medical Center for angina.  He 
underwent a repeat cardiac catheterization, which revealed no 
change in his coronary anatomy.  A nuclear perfusion study on 
July 22, 1998, showed a mildly dilated left ventricle and no 
fixed or reversible perfusion defects.  An August 12, 1998, 
echocardiogram revealed the following: a normal left 
ventricular function with estimated ejection fraction of 
fifty-five percent, mild to moderate mitral regurgitation 
secondary to rheumatic valve disease, and a normally 
functioning prosthetic aortic valve.  He was hospitalized 
from August 26, 1998, to August 28, 1998, for angina.  The 
veteran was hospitalized again from August 29, 1998, to 
August 30, 1998, after complaining of chest pain and having 
syncope while working in his yard.  The implantable 
cardioverter defibrillator was interrogated and demonstrated 
on tachyarrhythmia, which was terminated spontaneously.  He 
was discharged with instructions to avoid working in his yard 
for one week. 

The doctor further noted the veteran had two disorders: 
rheumatic heart disease and atherosclerotic heart disease.  
As to the rheumatic heart disease, it was noted that there 
was a successful aortic valve replacement on August 19, 1997, 
and that the rheumatic heart disease was well compensated at 
the time of his death with normal left ventricular function 
and only mild to moderate mitral regurgitation.  The doctor 
indicated that he could not relate his valvular disease as a 
causative factor in his death.  As to the atherosclerotic 
heart disease, the doctor noted that the veteran had coronary 
artery bypass surgery on August 18, 1997, and a stent 
replacement on April 16, 1998.  The doctor indicated that the 
atherosclerotic heart disease was symptomatic and that it was 
probably causative at the time of the veteran's death.  
Specifically, he was suffering from cardiac ischemia on the 
day that he died, which likely led to his demise.  The doctor 
also indicated that during service the veteran's only 
identifiable risk factor for the development of coronary 
artery disease was his extensive history of smoking.  It was 
noted that he was seen by cardiologists twice for atypical 
chest pain, but that it was unlikely based on the available 
records, although not impossible, that these symptoms 
represented cardiac ischemia.  The doctor concluded that 
there was no evidence that coronary artery disease was 
present during active service.  The doctor also noted that 
the current literature does not indicate that there is any 
evidence that rheumatic heart disease leads to the 
development of coronary artery disease.

In June 1999, the representative submitted a medical opinion 
dated June 6, 1999 and prepared by a C. Bash, M.D.  Dr. Bash 
indicated that he was a neuroradiologist.  He noted the 
evidence in the claims file and relied on the VA doctor's 
reporting of treatment in the last year of the veteran's 
life.  Dr. Bash noted that the veteran had valve pathology 
for which he underwent surgery in 1997 and that the valve 
pathology was followed by congestive heart failure.  He 
indicated that there was no recognized etiological 
relationship between rheumatic heart disease and later 
developing hypertensive or arteriosclerotic changes.  Dr. 
Bash indicated that, when verified rheumatic heart disease 
has been demonstrated as in this case, the effect of 
subsequent onset of hypertensive or arteriosclerotic heart 
disease, which may also produce heart muscle changes and 
congestive heart failure, cannot be satisfactorily 
dissociated from the rheumatic changes.  Dr. Bash opined that 
the rheumatic heart disease along with the secondary mitral 
valve disease (replaced) and secondary dilated cardiomyopathy 
weakened the veteran's cardiac muscle and lead directly to 
his longstanding intermittent (October 1997, June and October 
1998) congestive heart failure.  Dr. Bash concluded that the 
rheumatic heart disease and the congestive heart failure 
within a month following the valve replacement were likely 
major contributing factors that directly caused his 
cardiopulmonary arrest and death on September [redacted], 1998.


Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death; rather, it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports. (b) 
Principal cause of death. The service-connected disability 
will be considered as the principal (primary) cause of death 
when such  disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related  thereto. (c) Contributory cause of 
death. (1) Contributory cause of death is  inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection. (2) 
Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions. 
(3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition  affects vital organs as distinguished from 
muscular or skeletal functions and is evaluated as 100 
percent disabling, debilitation may be  assumed. (4) There 
are primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  If a veteran had 90 days or more of 
service during wartime or after December 31, 1946, and if 
heart/coronary artery disease is manifested to a compensable 
degree within one year following discharge from service, the 
disorder will be considered to have been incurred in service.  
This is a rebuttable presumption.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Paragraph 11.18f. (2) of the Veterans Benefits Administration 
(VBA) Adjudication Procedure Manual M21-1, Part VI, states 
that, if verified rheumatic heart disease has been 
demonstrated, the effect of subsequent onset of hypertensive 
or arteriosclerotic heart disease, which may also produce 
heart muscle changes and congestive failure, cannot be 
satisfactorily dissociated from the rheumatic changes.  The 
combined cardiac disability should be evaluated as one entity 
under the service-connected rheumatic heart disease code.  
VBA Adjudication Procedure Manual M21-1, Part VI, paragraph 
11.18f. (2).  

In VAOPGCPREC 6-2000 (O.G.C. Prec. May 19, 2000), the General 
Counsel states that paragraph 11.18f. (2) of the VBA manual 
is substantive.  In other words, adjudicators are bound by 
the conclusion of that paragraph regarding an inability to 
distinguish symptomatology of rheumatic heart disease from 
the symptomatology of arteriosclerotic heart disease.  
However, that paragraph is not binding to the extent that it 
may adversely affect a veteran by requiring that a particular 
veteran's cardiac disability be evaluated as one entity, 
where separate consideration of heart muscle changes and 
congestive failure following the onset of hypertensive or 
arteriosclerotic heart disease might produce a higher 
evaluation.  VAOPGCPREC 6-2000 (O.G.C. Prec. May 19, 2000).


Analysis

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  The United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") 
has defined a well-grounded claim as a claim that is 
plausible.  In other words, a well-grounded claim is 
meritorious on its own or capable of substantiation.  If the 
claim is not well grounded, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The opinion of Dr. Bash, when considered along 
with the provisions of paragraph 11.18f. (2) of the VBA 
Adjudication Procedure Manual M21-1, Part VI, renders the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death well grounded.  Furthermore, 
the veteran was in receipt of compensation at the 100 percent 
rate for his rheumatic heart disease at the time of his 
death.  See 38 C.F.R. § 3.312 (c)(2).  Accordingly, the VA 
has a duty to assist the appellant in the development of 
facts pertinent to her claim.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Board also 
finds that all evidence necessary for an equitable 
adjudication of the appellant's claim has been obtained and 
that the duty to assist the claimant is satisfied.

The evidence does not show that the veteran had 
arteriosclerotic heart disease until many years after service 
and there is no competent evidence that it was of service 
onset or otherwise related to service.  However, service 
connection for rheumatic heart disease had been in effect for 
many years and there is medical evidence of a worsening of 
that disorder prior to the veteran's death.  When the veteran 
was examined by the VA in August 1990, he was noted to have 
rheumatic heart disease with valvular heart disease, along 
with nonservice-connected arteriosclerotic heart disease.  In 
mid 1997 it was determined that his cardiac problems included 
critical aortic stenosis for which he then underwent valve 
replacement in addition to nonservice-related bypass surgery.  
Following the surgery he was noted to have mitral 
regurgitation, which was shown by echocardiogram in June 
1998, less than three months prior to his death.  

In his June 6, 1999 statement, Dr. Bash concluded that the 
veteran's rheumatic heart disease and the congestive heart 
failure within a month following the valve replacement were 
likely major contributing factors that directly caused his 
cardiopulmonary arrest and death on September [redacted], 1998.  
Congestive heart failure also was diagnosed during the July 
30, 1997, to August 7, 1997, VA hospitalization, which was 
prior to the August 25, 1997, surgery.  In any event, 
paragraph 11.18f. (2) of the VBA Adjudication Procedure 
Manual M21-1, Part VI, states that, when there is verified 
rheumatic heart disease, such as in this case, the effect of 
subsequent arteriosclerotic heart disease cannot be 
satisfactorily dissociated from the rheumatic heart disease.  
This paragraph is substantive and binding on adjudicators.  
VAOPGCPREC 6-2000 (O.G.C. Prec. May 19, 2000).  Thus, despite 
the opinion of a VA physician that he could not relate the 
veteran's valvular heart disease as a causative factor in the 
veteran's death, the Board concludes that entitlement to 
service connection for the cause of the veteran's death is in 
order.  This conclusion is consistent with the cited manual 
and General Counsel opinion provisions.  Also, it should be 
noted that the provisions of 38 C.F.R. § 3.312 (c)(3) are 
applicable to the facts of this case but need not be 
addressed in view of the favorable decision already reached.  


ORDER

Service connection for the cause of the veteran's death is 
granted.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 




- 15 -






- 12 -


